Opinion
Pee Cueiam,
This is a habeas corpus proceeding.
Relator complains that he entered a plea of guilty to a charge of armed robbery at No. 59, January Sessions, 1952 (O. & T., Allegheny County), and that the commitment records show the crime for which he had been committed to be robbery, a lesser crime. Admittedly his plea and sentence were for armed robbery, and the validity and legality of the sentence are not questioned.
Relator’s petition sets forth no reason or facts which would entitle him to a discharge. On the contrary, the allegations established that he is legally detained.
A clerical error in the commitment or penitentiary records does not invalidate his sentence or entitle him to a release. Cf. Com. ex rel. Lieberum v. Lewis, 253 Pa. 175, 178, 98 A. 31. Moreover, he has not been prejudiced.
The court below properly held that no hearing on relator’s petition was required as the allegations provided no basis for the issuance of the writ. We affirm the action of the court in dismissing the petition. See Com. ex rel. Comer v. Cloudy, 174 Pa. Superior Ct. 494, 498, 102 A. 2d 227.
Order is affirmed.